PER CURIAM.
The matters presented on this non-final appeal are the result of an order of the trial court dated May 12, 1987. Although jurisdiction was relinquished to the trial court and the parties and the trial judge have made several efforts to reconstruct the evidence adduced at the hearing upon which the order in question was issued, they have been unsuccessful in doing so.
Accordingly, error cannot properly be demonstrated by appellant, thus requiring this court to affirm the order appealed from.
DOWNEY, LETTS and DELL, JJ., concur.